Citation Nr: 1705805	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to     38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to January 1946.  He served in the Aleutian Campaign and was awarded a Bronze Star, a Victory Ribbon, an American Theater Ribbon, and the Asiatic Pacific Theater Ribbon.  The Veteran passed away on April [redacted], 2012.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In August 2016, the Board requested an advisory expert medical opinion from a Veteran's Health Administration (VHA) cardiologist to assist in the adjudication of this matter.  38 C.F.R. § 20.901 (2016).  The cardiologist's opinion was received in September 2016.  The appellant was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  Such argument was submitted in November 2016 in a VA Form 21-4138, Statement in Support of Claim, signed by the appellant.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c).  

FINDINGS OF FACT

1.  The circumstances of the Veteran's death are consistent with sudden cardiac death caused by atherosclerotic heart disease.  Presumed renal cell carcinoma with local metastasis to lymph nodes, and the fact that the Veteran was not a surgical candidate for this condition, were significant contributing factors to his death.

2.  The Veteran's cause of death is not related to his military service, and his service-connected residuals post-operative, herniated disc with associated sciatic neuritis left and traumatic arthritis L4-5, L5-S1 are not a primary or contributory cause of death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met as a matter of law.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard August 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

A VA medical opinion was obtained in April 2013 and an advisory expert medical opinion was obtained from a cardiologist at the VHA in September 2016.  These opinions are sufficient evidence for deciding the claims.  The reports are based upon adequate consideration of the Veteran's medical history and examinations, discuss the Veteran's cause of death in sufficient detail so that the Board's evaluations are fully informed, and contained reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Legal Framework

A.  Cause of Death

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between it and the veteran's death.  38 C.F.R. § 3.312 (b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  DIC Benefits

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

III.  Analysis

A.  Cause of Death

The appellant maintains that the Veteran's service-connected back disability was a contributory cause of his death.  Although sympathetic to the appellant and her arguments, for the reasons that follow, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Veteran's death certificate shows that he died on April [redacted], 2012.  It lists sudden cardiac death as the immediate cause of death and identifies atherosclerotic heart disease as the underlying cause.  The death certificate also identified a significant condition contributing to death: presumed renal cell carcinoma with local metastasis to lymph nodes - not a surgical candidate.

The appellant has alleged that the Veteran's service-connected residuals post-operative, herniated disc with associated sciatic neuritis left and traumatic arthritis L4-5, L5-S1 (back disability), was a contributory cause of death.  Specifically, the appellant has stated that the pain, medication (opiates), psychological impact related to coping, an unsteady gait which resulted in multiple falls, and the sheer longevity of the back disability was a significant contributing factor in death.  See November 2012 notice of disagreement.  Furthermore, she asserts that the back disability restricted his ability to routinely exercise for years, and noted that it is common knowledge that lack of exercise may exacerbate risk factors for atherosclerosis.  Id.; see also November 2016 Statement in Support of Claim.  It was also alleged that the Veteran's back disability and the heart condition progressed slowly together over the years.  See November 2016 Statement in Support of Claim.  She thus asserted that common sense dictates that each disability played a significant role in the progression of the other.  Id.  For example, a back disability would need oxygen and blood flow to the area to promote adequate healing and stabilization but if the cardiovascular system is comprised then that could not occur.  Id.  Similarly, the cardiovascular system would need consistent exercise to stay healthy but a damaged back would prevent that.  As such, the two disabilities worked together in a negative feedback loop.  Id.

The Board recognizes that the Veteran was service connected for a back disability in April 1946, and therefore that it did affect him for most of his life.  The Board also finds credible the appellant's observations that the back disability caused the Veteran pain, problems with ambulation, had a psychological impact, and resulted in an extended use of opiates.  However, the appellant is not competent to provide an etiological link between these effects and the Veteran's cause of death, which was sudden cardiac death, as such a determination is not common sense and does require medical expertise or training which the appellant does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For the same reason, the appellant's statements regarding the interconnection between the back disability and the heart condition are not competent.  Id.  The Board also notes that, even assuming that there was competent evidence in support of the allegation of interconnection, to be a contributory cause of death there must be a causal connection linking the back disability and death; it would not be sufficient just to show such a casual relationship.  38 C.F.R. § 3.312 (b), (c).

The Board has also considered a June 2012 letter written by Dr. M.W., the Veteran's primary care physician since 2007.  Therein, the doctor wrote that the Veteran's back pain was a contributing factor in his death and that the severity and longevity of his back issues coupled with the years of medications played a significant role in his death.  No further explanation was provided for this opinion.

To assist in clarifying the cause of the Veteran's death, a VA medical opinion was obtained in April 2013 and an expert advisory medical opinion from a VHA cardiologist was obtained in September 2016.

The VA medical opinion indicated that the cause of death was less likely than not proximately due to or the result of the Veteran's service-connected back disability.  The author wrote that there is no medical evidence supporting the contention that in a patient with hyperlipidemia, hypertension, past histories of transient ischemic attacks, ischemic heart disease, and coronary artery bypass grafting (x3), a lack of exercise secondary to back problems would directly or indirectly be considered a significant factor in the proximal cause of death or lead to the production of death.  The author added that there was no medical evidence that the pain medication the Veteran used over the years proximately or materially contributed to the cause of death.

The expert advisory medical opinion from a VHA cardiologist reached a similar conclusion.  The cardiologist began by reviewing the medical history of the three primary diseases at issue: atherosclerosis, osteoarthritis (the back disability), and renal cell cancer.  

With regard to atherosclerosis, the cardiologist identified that the Veteran had the following major risk factors: hypertension, dyslipidemia, diabetes, and a history of tobacco use (quit in 1976).  It was noted that these major risk factors damage the arterial lining, and other major risk factors exert their effects primarily by intensifying the effects of those factors listed above.  Such other factors include intra-abdominal obesity and lack of physical activity.  The cardiologist also found that the Veteran had a history of significant vascular disease, noting a carotid endarterectomy on the left in 1993, coronary artery bypass graft in 1996, and further surgery to place an endoluminal graft and bilateral Aorto-Femoral grafts in 2007.

With regard to the osteoarthritis, the cardiologist found that the evidence showed back discomfort during the latter stages of active service and a lumbar discectomy in 1945.  Imaging studies from 2002 to 2012 showed extensive lumbosacral disc and spine disease.  Over the latter course of the disease he was treated with hydrocodone and a low dose fentanyl patch.

With regard to the renal cell cancer, the cardiologist wrote that this was incidentally discovered on an October 2011 computerized tomography (CT) scan.  The cardiologist wrote that he assumed a diagnosis and treatment were not pursued due to the Veteran's age.

After reviewing the pertinent diseases, the cardiologist answered the Board's etiological questions.  First, sudden cardiac death was identified as the immediate cause of death based on the death certificate.  Second, the cardiologist wrote that neither the psychological stress nor the medications related to the Veteran's back disability would by themselves have any effect on the progression of either the osteoarthritic process or the atherosclerotic disease.  It was also noted that the evidence did not support the occurrence of a sudden event as a result of lumbosacral disease resulting in death; such a process itself is typically progressive and not sudden.  Third, the cardiologist wrote that the Veteran's lumbosacral disease did not have a contributory effect on the Veteran's death.  The cardiologist reasoned that a lack of exercise may exacerbate some of the major risk factors for atherosclerotic disease but it does not damage the arterial lining.  Fourth, the cardiologist explained that the Veteran's identified cause of death was not incurred in or otherwise related to his active service.  The cardiologist reasoned that none of the Veteran's risk factors that contributed to atherosclerosis (i.e., the cause of death) were present during service or could be attributed to activities performed during service.  The cardiologist emphasized that atherosclerosis is disease that slowly progresses over the years as risk factors are accumulated.  

After reviewing the pertinent evidence of record, the Board finds that the sum of the evidence weighs against the appellant's claim.  As discussed above, the Board found that the appellant's statements linking the Veteran's back disability to his cause of death are not competent, thus they are afforded no weight.  The Board finds the June 2012 medical opinion offered by Dr. M.W., the Veteran's primary physician, to be of minimum probative value; while it is helpful that the author was the Veteran's primary care physician and knew him for a number of years, the doctor did not provide a rationale to support his conclusion.  The Board finds the VA medical opinion and, even more so, the expert advisory medical opinion from a VHA cardiologist to be persuasive.  The VA medical opinion was supported by a cogent rationale that considered the appellant's allegations, the Veteran's risk factors, and the medical literature.  The VHA cardiologist's opinion was thorough in its historical overview of the Veteran's pertinent medical history and provided detailed explanations for its conclusions; the weight of the opinion was also bolstered by the fact that it was authored by a cardiologist, which is a specialist in the field of the disease that resulted in the Veteran's death.

Accordingly, the Board finds that the Veteran's service-connected back disability was not a principal or contributory cause of death and that the Veteran's cause of death was not otherwise incurred during or related to his active service.  The evidence is not in equipoise; there is no doubt to be resolved.  38 U.S.C.A.               § 5107(b); 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is denied.

B.  DIC Benefits

The appellant seeks DIC benefits pursuant to 38 U.S.C.A. § 1318.  For the reasons that follow, the Board finds that the appellant is not entitled to DIC benefits pursuant to § 1318 as a matter of law.

In this case, the Veteran died in April 2012.  At the time of his death, he had a service-connected back disability which had been in effect since April 1946.  For the decade prior to his death-since April 5, 2002- it was rated as 60 percent disabling.  The Veteran had no other service-connected disabilities.  His compensation was at a rate of less than total.

As the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death, meaning since April 2002, the appellant is not entitled to DIC benefits pursuant to § 1318 as a matter of law.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


